     Case 3:20-cv-02910-L Document 311 Filed 09/16/21               Page 1 of 26 PageID 5069



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

                                                       §
U.S. COMMODITY FUTURES TRADING                         §
COMMISSION, et al.                                     §
                                                       §
                       Plaintiffs,                     §
                                                       §            CIVIL ACTION NO.
v.                                                     §              3:20-CV-2910-L
                                                       §
TMTE, INC. a/k/a METALS.COM, CHASE                     §
METALS, INC., CHASE METALS, LLC,                       §
BARRICK CAPITAL, INC., LUCAS THOMAS                    §
ERB a/k/a LUCAS ASHER a/k/a LUKE ASHER,                §
and SIMON BATASHVILI,                                  §
                                                       §
                       Defendants,                     §
                                                       §
TOWER EQUITY, LLC,                                     §
                                                       §
                       Relief Defendant.               §
                                                       §




        RECEIVER'S EMERGENCY MOTION FOR "SHOW CAUSE" HEARING
         TO HOLD DEFENDANTS LUCAS ASHER AND SIMON BATASHVILI
                IN CIVIL CONTEMPT, AND BRIEF IN SUPPORT

        COMES NOW, Kelly M. Crawford ("Receiver") and respectfully requests, on an

emergency basis, a hearing for Defendants Lucas Asher ("Asher") and Simon Batashvili

("Batashvili") to appear before this Comi in person and show cause as to why they should not be

held in contempt for their intentional, deceptive, and brazen violations of the clear orders of this

Comi, and in support thereof, the Receiver respectfully shows the Court as follows.




RECEIVER'S EMERGENCY MOTION FOR "SHOW CAUSE" HEARING TO HOLD                                PAGE 1
DEFENDANTS LUCAS ASHER AND SIMON BAT ASHVILI IN CIVIL CONTEMPT, AND
BRIEF IN SUPPORT
  Case 3:20-cv-02910-L Document 311 Filed 09/16/21                                        Page 2 of 26 PageID 5070



                                             TABLE OF CONTENTS



   I.     Introduction ....................................................................... Page 4

   II.    Factual Background ................................................................................. Pages 5 - 14

          A. The Relevant Orders .......................................................................... Page 5

          B. The Development of "Portfolio Insider" by Defendants ................... Page 7

          C. Portfolio Insider Is Included within the "Receivership Estate" ......... Page 10
             Under the SRO

          D. The Misappropriation of Receivership Assets by Defendants ........... Page 10

          E. Violation of the Consent Order .......................................................... Page 12

          F. Defendants Hid Their Violations of the Court Orders by Lying
             to the Court and in Depositions ......................................................... Page 12

          G. Demand to Cure the Contempt ............................................. Page 17

   III.   Argument ................................................................................................. Page 18

          A. The Co mi Orders were in Effect at the Time of the Violations ......... Page 18

          B. The Defendants Had Knowledge of the Court Orders ....................... Page 18

          C. The Defendants Knowingly Violated the Court Orders ................ Page 19

   IV.    Relief Requested ...................................................................................... Page 23

   V.     Conclusion ............................................................................................... Page 25




RECEIVER'S EMERGENCY MOTION FOR "SHOW CAUSE" HEARING TO HOLD                                                               PAGE2
DEFENDANTS LUCAS ASHER AND SIMON BATASHVILI IN CIVIL CONTEMPT, AND
BRIEF IN SUPPORT
  Case 3:20-cv-02910-L Document 311 Filed 09/16/21                                      Page 3 of 26 PageID 5071




                                             TABLE OF AUTHORITIES

   Balla v. Idaho State Bd. of Corrections, 869 F.2d 461 (9th Cir. 1989) .................. Page 23

   CFTC v. Trade Exch. Network Ltd., 117 F. Supp. 3d 29(D.D.C. 2015) ................. Page 21

   CFTC v. Wall Street Underground, Inc., 281 F.Supp.2d 1260 (D. Kan.2003) ...... Page 20

   Citronelle-Mobile Gathering, Inc. v. Watkins, 943 F.2d 1297 (11th Cir. 1991) ..... Page 18

   Cookv. Ochsner Found. Hosp., 559 F.2d 270 (5th Cir. 1977) ............................... Page 18

   FTC v. E.MA. Nationwide, Inc., 767 F.3d 611, 637 (6th Cir.2014) ....................... Page 20

   FTC v. JK Publications, Inc., No. CV 99-00044 ABC AJW, 2009 WL 997421
   (C.D. Cal. Apr. 13, 2009) ........................................................................................ Pages 19-20

   FTC v. Neovi, Inc., 598 F. Supp. 2d 1104 (S.D. Cal. 2008) ................................... Page 20

   Gifford v. Heckler, 741 F.2d 263 (9th Cir. 1984) ................................................... Page 23

   Harris v. Joslin, No. 3:02-CV-192-B, 2006 WL 3770506 (N.D. Tex. 2006) ........ Page 23

   In re Bradley, 588 F.3d 254 (5th Cir. 2009) ........................................................... Page 18

   In re Hartman, 102 B.R. 90 (Bankr. N.D. Tex. 1989) ............................................ Page 19

   Int'l Union, United Mine Workers ofAm. v. Bagwell, 512 U.S. 821,
   114 S.Ct. 2552, 129 L.Ed.2d 642 (1994) ................................................................ Page 23

   Matter of Nix, 864 F.2d 1209 (5th Cir. 1989) .......................................................... Page 19

   SEC v. First Financial Group of Texas, Inc., 659 F2d 660 (5th Cir. 1981) ............ Page 18

   SEC v. Resource Development Int'!,
   No. 3:02-CV-0605-R, 2004 WL 2599886 (N.D. Tex. 2004) ................................. Page 23

   Sunshine Art Studios, Inc. v. FTC, 48I F.2d 1171 (1st Cir.1973) .......................... Page 20

   Zale Corp. v. FTC., 473 F.2d 1317 (5 1h Cir. 1973) ............................................... Page 21




RECEIVER'S EMERGENCY MOTION FOR "SHOW CAUSE" HEARING TO HOLD                                                           PAGE3
DEFENDANTS LUCAS ASHER AND SIMON BAT ASHVILI IN CIVIL CONTEMPT, AND
BRIEF IN SUPPORT
    Case 3:20-cv-02910-L Document 311 Filed 09/16/21                           Page 4 of 26 PageID 5072



                                                          I.

                                               INTRODUCTION

         This is the third contempt motion against Defendants Asher and/or Batashvili.                           On

November 23, 2020, the Receiver filed a contempt motion against Asher for transferring and

hiding $550,000 in Receivership Assets [Dkt. No. 195] 1 and on May 13, 2021, the Receiver filed

a contempt motion against Batashvili for transferring and hiding $492,500 in Receivership Assets

and renewed the contempt motion against Asher [Dkt. No. 250]2. In continued, arrogant disrespect for

the authority of this Court, Defendants Asher and Batashvili are violating the Court's clear

orders by using Receivership Assets to operate a business begun prior to the receivership that is

in receivership and engaging in activities related to securities and commodities despite the

Court's prohibition. All the while, they have been doing so while lying under oath, repeatedly,

to this Court and to the Receiver.            Defendants Asher and Batashvili should be compelled to

personally appear before this Court and show cause as to why the Court should not find each of

them in civil contempt and incarcerate them until such time as they comply with the Court's

Orders and purge themselves of their contemptuous conduct.




1
  As the Comt will recall, after being confronted with a voicemail message he left with the Receiver two days after
issuance of the SRO claiming he was in "full compliance" of the SRO, Asher finally admitted in open comt that he
was aware of the SRO at the time he hid $550,000 from the Receiver. See Receiver's Emergency Motion for "Show
Cause" Hearing to Hold Defendant Asher in Civil Contempt [Dkt. 195] and Appendix in Support [Dkt. I 96].

2 This is the same Simon Batashvili who testified in his deposition that he was "here to help", while he proceeded to

lie under oath about monies he had hidden from the Receiver in violation of the SRO. See Appendix in Support of
Receiver's Emergency Motion for "Show Cause" Hearing to Hold Defendants Lucas Asher and Simon Batashvili in
Civil Contempt ("App.") filed contemporaneously with this Motion, at pp. 266-273. See also Receiver's Motion for
"Show Cause" Hearing to Hold Simon Batashvili in Civil Contempt [Dkt. 250] and Appendix in Support [Dkt. 25 I].

RECEIVER'S EMERGENCY MOTION FOR "SHOW CAUSE" HEARING TO HOLD                                               PAGE4
DEFENDANTS LUCAS ASHER AND SIMON BATASHVILI IN CIVIL CONTEMPT, AND
BRIEF IN SUPPORT
   Case 3:20-cv-02910-L Document 311 Filed 09/16/21                 Page 5 of 26 PageID 5073



                                                   II.

                                    FACTUAL BACKGROUND

 A.     THE RELEVANT ORDERS

        1.         On September 22, 2020, this Comi entered an Order Granting Plaintiff's

 Emergency Ex Parte Motion for Statutory Restraining Order, Appointment of a Temporary

 Receiver, and Other Equitable Relief (the "SRO") [Dkt. No. 16].          Pursuant to the SRO, the

 Comi appointed Kelly M. Crawford as Receiver of the assets of the Defendants and Relief

 Defendant and vested the Receiver with ce1iain authority to recover assets and investigate

 claims. On October 14, 2020, the Court entered a Consent Order of Preliminmy Injunction and

 Other Equitable Relief Against Defendants Lucas Thomas Erb a/k/a Lucas Asher a/kla Luke

 Asher and Simon Batashvili (the "Consent Order") [Dkt. No. 165]. On March 22, 2021, the

 Court entered an Order Granting Receiver's Motion to IdentifY Certain Entities in Receivership

 (the "Additional Entities Order") [Dkt. No. 230].          The SRO, the Consent Order, and the

 Additional Entities Order are collectively referred to herein as the "Orders".

        2.     The SRO provides that:

      "Defendants and Relief Defendant are immediately restrained and enjoined, except
      as otherwise ordered by this Court, from directly or indirectly withdrawing,
      transferring, removing, dissipating, or otherwise disposing of any assets, wherever
      located ..... "

SRO,~   19.

Furthermore, Paragraph 33 of the SRO required Defendants to "immediately or within such time

as permitted by the Tempormy Receiver in writing, deliver over to the Temporary Receiver:

              a.         Possession and custody of all assets of the Receivership Estate, owned

              beneficially or otherwise, ·wherever situated,- ...




RECEIVER'S EMERGENCY MOTION FOR "SHOW CAUSE" HEARING TO HOLD                              PAGES
DEFENDANTS LUCAS ASHER AND SIMON BATASHVILI IN CIVIL CONTEMPT, AND
BRIEF IN SUPPORT                                                                                     \
   Case 3:20-cv-02910-L Document 311 Filed 09/16/21                   Page 6 of 26 PageID 5074



        3.      The "Receivership Estate" is defined in paragraph 30 of the SRO as "all fimds,

 properties, premises, accounts, income, now or hereafter due or wing to the Receivership

 Defendants, and other assets directly or indirectly owned, beneficially or otherwise, by the

 Receivership Defendants ... "

        4.      "Assets" is defined in paragraph 15 of the SRO as:

                "any legal or equitable interest in, right to, or claim to, any real or personal

 property, whether individually or jointly, directly or indirectly controlled, and wherever

 located, including but not limited to: chattels, goods, instruments, equipment, fixtures, general

 intangibles, effects, leaseholds mail or other deliveries, inventory, checks, notes, accounts ... "

        5.      On October 14, 2020, Defendants Asher and Batashvili, while represented by

counsel of their choice, entered into a Consent Order of Preliminary Injunction and Other

Equitable Relief Against Defendants Lucas Thomas Erb a/k/a Lucas Asher a/k/a Luke Asher and

Simon Batashvili ("Consent Order") [Dkt. No. I 65J that incorporated the terms of the SRO and

that included the following restriction on their business activities:        "Defendants Asher and

Batashvili agree that they will not engage in any activity related to securities, commodities, or

derivatives .... " Consent Order,   ~38.


       6.      On March 22, 2021, the Court entered an Order Granting Receiver's Motion to

Identify Certain Entities in Receivership [Dkt. No. 230} that found that Retirement Insider, LLC,

among other entities, was owned or controlled by the Defendants or Relief Defendant, in

receivership, and subject to the SRO




RECEIVER'S EMERGENCY MOTION FOR "SHOW CAUSE" HEARING TO HOLD                                  PAGE6
DEFENDANTS LUCAS ASHER AND SIMON BATASHVILI IN CIVIL CONTEMPT, AND
BRIEF IN SUPPORT
      Case 3:20-cv-02910-L Document 311 Filed 09/16/21                        Page 7 of 26 PageID 5075



    B.    THE DEVELOPMENT OF "PORTFOLIO INSIDER" BY DEFENDANTS

          7.      Retirement Insider, LLC ("Retirement Insider") is a Wyoming limited liability

    company organized on October 10, 2018, that was owned by Defendants Asher and Batashvili.

Defendant Asher was appointed the manager of Retirement Insider. 3

          8.      In a deposition of Asher taken by the Receiver on November 5, 2020 ("Asher

Deposition"), Defendant Asher described Retirement Insider as "a startup that never got off the
                                                                                        4
ground, and the intention was for it to be a news and media company."                       After acknowledging

Retirement Insider had employees, Defendant Asher testified that its operations were funded "by

the sale partially of a newsletter, and then potentially there was some seed capital put in there as

well from Tower Equity". 5

          9.      Monies received by the Defendants from the sales of metals were used, in part, to

finance Relief Defendant Tower Equity, LLC. ("Tower"). 6 In addition, Tower solicited funds

from investors which, in turn, not only invested in real estate and/or equities, but also funded the

start-up of Retirement Insider. 7

          10.    Retirement Insider operated in a smaller suite on the same floor as the primary

office of Defendants Chase Metals and Barrick Metals, at Suite 700, 8383 Wilshire Blvd,

Beverly Hills, California. 8

          11.    Retirement Insider employed Konstantin Yurchenko                    as its Chief Technology

Officer ("Chief Technology Officer"), Gwen Thomas as its Marketing Officer ("Marketing




3
  Retirement Insider also did business as Tower Trade, with Asher as Chief Executive Officer. App. at pp. 160, 168,
and 170.
4
  App. at p. I 75.
5
  App. at pp. 175-176.
6
  App. at pp. 159-160.
7
  App. at p. 160.
8
  App. at p. 175.

RECEIVER'S EMERGENCY MOTION FOR "SHOW CAUSE" HEARING TO HOLD                                              PAGE7
DEFENDANTS LUCAS ASHER AND SIMON BAT ASHVILI IN CIVIL CONTEMPT, AND
BRIEF IN SUPPORT
      Case 3:20-cv-02910-L Document 311 Filed 09/16/21                     Page 8 of 26 PageID 5076



    Officer"), Anthony Peterson, and others to develop a financial newsletter. 9 Although Jennifer

    Hacker was technically employed by another entity owned by Defendants Asher and Batashvili,

    she too worked on developing the financial product to be sold by Retirement Insider, as its'

    Marketing Director. 10

           12.     In addition, Chris Daigle, a consultant ("Daigle"), was hired to assist in the

development of the Retirement Insider product, as its' Vice President of Business

Development. 11 The Receiver traced more than $133,000 of investor monies paid to Daigle's

entity for his work 12 •

           13.     At Daigle's recommendation, Defendants Asher and Batashvili retained a third-

party company-lntrinio-- to provide the data feed of securities sales to Retirement Insider to

include in the financial services product to be sold. 13 The Receiver traced more than $28,000 of

investor monies paid to Intrinio. 14

           14.    In July 2020, Defendant Asher and Batashvili agreed to call the financial product

being developed by Retirement Insider, "Pmifolio Insider". 15              In fact, according to Jennifer

Hacker, the Marketing Director for Retirement Insider, "Portfolio Insider was also Retirement

Insider". Ms. Hacker explained that "[t]he name Portfolio Insider sounded less restrictive for

investors not actively planning for retirement." 16 Accordingly, on July 18, 2020, Defendant

Batashvili purchased the domain name for "www.portfolioinsider.com". 17 In the months prior to

the receivership, Defendant Asher promoted Portfolio Insider as his vision for providing

9
   App. at pp. 160, 178-187.
10
   App. at pp. 108, and 188.
11
   App. at pp. 160-161, 191-207.
12
    Chris Daigle does business through an entity he owns called Foxwood Family, LLC. App. at pp. 160-161, 191-
192.
13
   App. at pp. 161, 209-253.
14
   App. at pp. 161, 238.
15
   App. at pp. 108, 161.
16
   App. at p 108
17
   App. at pp. 5-106, 108.

RECEIVER'S EMERGENCY MOTION FOR "SHOW CAUSE" HEARING TO HOLD                                         PAGES
DEFENDANTS LUCAS ASHER AND SIMON BAT ASHVILI IN CIVIL CONTEMPT, AND
BRIEF IN SUPPORT
      Case 3:20-cv-02910-L Document 311 Filed 09/16/21                  Page 9 of 26 PageID 5077



 financial information to investors to assist them in investing in securities, in competition with the

 Bloomberg terminal. 18

            15.      On July 13, 2020, Relief Defendant Tower entered into a consulting agreement

with Peter Coyne of Complete Control, LLC ("Complete Control") to provide marketing

expertise regarding the Portfolio Insider product for a fee of $10,000 per month. 19

            16.      With Intrinio retained to license data feeds for stock purchases, the employees and

consultants retained by the Receivership Defendants (and paid for with investor monies that are

the subject of this lawsuit) began working on a website and marketing campaign for "Portfolio

Insider" that included the following pitches:

                    "What if a company took the tools the billionaires and investment banks have, and

                    made them available to the average person?

                    What if Wall Street became fair?

                    Introducing Portfolio Insider. We want to put the tools of an entire investment

                    bank in your pocket. Together, we'll tear down the walls that create an unfair

                    playing filed for the average investor. " .....

                     "With our simple portfolio tool, we aim to democratize access to the enormous

                    market success that thousands of billionaires and financial institutions capitalize

                    on every single day. .. ..

                    "With only a few minutes a day, we give you the insider advantage of modeling

                    for yourself some of the most attractive por{folios of the wealthiest people in

                    America ....




18
     App. at pp. 162-163, 288, and 296.
19
     App. at pp. 162, 260-265.

RECEIVER'S EMERGENCY MOTION FOR "SHOW CAUSE" HEARING TO HOLD                                    PAGE9
DEFENDANTS LUCAS ASHER AND SIMON BAT ASHVILI IN CIVIL CONTEMPT, AND
BRIEF IN SUPPORT
      Case 3:20-cv-02910-L Document 311 Filed 09/16/21                   Page 10 of 26 PageID 5078



                   "Investors can capitalize on insider knowledge legally by following proprietary

                   tools invented by Portfolio Insider. "20

          17.      On August 21, 2020, consultant Peter Coyne provided his feedback regarding the

 proposed marketing of the Portfolio Insider product and asked about the results of testing of the

 product: "The numbers are great that you've shared so far, but they 're on such a small sample

 size that they're probably not real."            Defendant Asher defiantly responded, "We have

 $2, 160, 000 in annual revenue generated in the last 60 days.            Granted, that is not a billion

 dollars yet. But I think multiple 7figures ·wouldn't necessarily qualifa for "small sample size. "21

     C.   PORTFOLIO INSIDER IS INCLUDED WITHIN THE "RECEIVERSHIP
          ESTATE"

          18.     When the Court issued the SRO on September 22, 2020, all assets of the

Defendants and Relief Defendant and the entities they owned or controlled were frozen and

placed in receivership. This necessarily included Retirement Insider (doing business as P01ifolio

Insider), the domain name for Portfolio Insider and all of the intellectual prope1iy, programming,

marketing, development, work, subscription fees, digital platform, and general intangibles of the

Portfolio Insider product created by the Defendants with the use of investor funds.

     D.   THE MISAPPROPRIATION OF RECEIVERSHIP ASSETS BY DEFENDANTS

          19.     Instead of complying with the SRO and the Consent Order, Defendants Asher and

Batashvili blatantly ignored the Court's Orders and continued to operate and market P01ifolio

Insider, a Receivership Asset, after the SRO was entered. Specifically, they:

                   a. Continued working with Intrinio to facilitate licensing of market data feeds

                        to be used as part of the Portfolio Insider product; 22


20
   App. at pp. 278-294.
21
   App. at pp. 266-269.
22
   App. at pp. 161, 209-253.

RECEIVER'S EMERGENCY MOTION FOR "SHOW CAUSE" HEARING TO HOLD                                   PAGE to
DEFENDANTS LUCAS ASHER AND SIMON BAT ASHVILI IN CIVIL CONTEMPT, AND
BRIEF IN SUPPORT
     Case 3:20-cv-02910-L Document 311 Filed 09/16/21                          Page 11 of 26 PageID 5079



                    b. Continued use of the Portfolio Insider domain name; 23

                    c. Hired many of the same employees who worked on Portfolio Insider prior to

                        the receivership. For example, Jennifer Hacker shows on her resume that she

                        worked for Po1ifolio Insider continuously from July, 2020 (prior to the

                        receivership) until Janumy, 2021 24 . In addition, Konstantin Yurchenko and

                        Anthony Peterson also continued working for Portfolio Insider. 25

                    d. Hired the top salesmen who closed sales of metals to investors to close sales

                        of the Portfolio Insider product to investors.             The closers include Walter

                        Vera, Deric Ned, Kyle Sanna, and Dan Halimi. 26

                    e. Continued use of the same marketing taglines to promote the Portfolio

                        Insider product, such as the power "of an investment bank in your pocket",

                        and continued to say its mission "is to democratize access" to the world's

                        most valuable financial data. 27

                   f.   Continued the same business concept of Portfolio Insider that began as

                        Retirement Insider in March, 2020 - sell financial information through a

                        digital platform to investors regarding trades and portfolios of titans of the

                        financial markets so that investors can model their own investing. 28




23
   App. at pp. 164, 321-342.
24
   App. at pp. 255-256.
25
   App. at pp. 116, 129, 147, 149, 152, and 307.
26
   On September 13, 2021, the Receiver filed his Original Complaint against the brokers of metal sales to recover the
commissions they were paid, Civil Action No. 3:21-cv-02181-S in the United States District Court for the Northern
District a/Texas, Dallas Division. The Receiver is seeking to recover from, among other salespersons, Walter Vera
and his entities, commissions of $4,533,519; Deric Ned and his entities, commissions of $2,975,316; Kyle Sanna
and his entities, commissions of$1,274,143; and Dan Halimi and his entity, commissions of $271,773. App. at pp.
111, 163-164.
27
   App. at pp. 321-323.
28
   App. at pp. 111, 321-323.

RECEIVER'S EMERGENCY MOTION FOR "SHOW CAUSE" HEARING TO HOLD                                              PAGE 11
DEFENDANTS LUCAS ASHER AND SIMON BAT ASHVILI IN CIVIL CONTEMPT, AND
BRIEF IN SUPPORT
      Case 3:20-cv-02910-L Document 311 Filed 09/16/21                    Page 12 of 26 PageID 5080



                      g. The Portfolio Insider website used today includes terms and conditions and

                          privacy notifications that were created prior to the receivership. 29 Indeed, as

                          shown on the Portfolio Insider website, the privacy statement was last

                          updated February 4, 2020 - more than 7 months prior to the receivership;

                          and the terms and conditions of sale were last updated March 12, 2020 -

                          more than 6 months prior to the receivership.

     E.     VIOLATION OF THE CONSENT ORDER

            20.     In operating Po1ifolio Insider, Defendants Asher and Batashvili engaged in

 activity expressly prohibited by this Comi's Consent Order.              The Portfolio Insider product

provides information and recommendations to customers regarding the purchase and sale of

securities, mutual funds, and commodities such as crypto currency. 30 Accordingly, Defendants

Asher and Batashvili have been and are continuing to violate Paragraph 3 8 of the Consent Order

that expressly provides "Defendants Asher and Batashvili agree that they will not engage in any

activity related to securities, commodities, or derivatives .... "

           21.      At no time did Defendants Asher and Batashvili request this Comi to amend the

Consent Order to allow them to engage in activities related to securities, commodities, or

derivatives.

     F.    DEFENDANTS HID THEIR VIOLATIONS OF THE COURT ORDERS BY
           LYING TO THE COURT AND IN DEPOSITIONS

           22.      Hoping to hide their misappropriation of the Po1ifolio Insider Receivership Asset,

Defendants Asher and Batashvili had their friend and associate Carlos Cruz form a Delaware

limited liability company called "P01ifolio Insider, LLC" on October 27, 2020. 31 This is the


29
     App. at pp. 164-165, 324-342.
30
     App. at p. 111.
31
     App. at pp. 165, 344.

RECEIVER'S EMERGENCY MOTION FOR "SHOW CAUSE" HEARING TO HOLD                                    PAGE 12
DEFENDANTS LUCAS ASHER AND SIMON BAT ASHVILI IN CIVIL CONTEMPT, AND
BRIEF IN SUPPORT
  Case 3:20-cv-02910-L Document 311 Filed 09/16/21                        Page 13 of 26 PageID 5081



same Carlos Cruz who received more than $20 million from the Defendants through his

company Magic Star Arrow. 32 It is also the same Carlos Cruz who is using his entities to fund

the retainers paid to the counsel for Asher and Batashvili seeking to have the Cami's Orders

revised to fund their defense of the Defendants. 33

         23.     With Cruz as their front man, Defendants Asher and Batashvili, with the

assistance of Cruz, actively operated Portfolio Insider since the receivership was put in place.

Indeed, Defendant Batashvili supervised employees who were hired to call potential customers

to sell the Portfolio Insider product. 34        Moreover, Batashvili prepared the scripts for the

employees to use in making such calls. 35 Meanwhile, Defendant Asher worked with Nasdaq and

Intrinio to obtain data market feeds to provide Portfolio Insider customers and include in the

marketing of the Portfolio Insider product. 36          At all relevant times since the receivership

Defendants Asher and Batashvili have been supervising and actively involved in the operations

of Portfolio Insider, and holding themselves out to others as the owners and operators of

Portfolio Insider. 37

        24.      Immediately after the SRO was entered, Defendant Asher sought to fund the

operations of Portfolio Insider by unlawfully transferring $300,000 of the $550,000 in

Receivership Assets he misappropriated to an account controlled by Carlos Cruz used to pay

Portfolio Insider employees and expenses. 38




32
   Mr. Cruz and his company MagicStar Arrow refused multiple requests by the Receiver for documents showing
any goods or services provided in exchange for the more than $20 million received by the Defendants. Mr. Cruz
and his company MagicStar Arrow claim they are not subject to this Court's SRO. App. at p. 165.
33
   App. at p. 165.
34 App.atpp.110-112.
35 Id.
36
   App.at pp.114-157,238-253.
37
   App. at pp. 110-112, 129, 130, 137, 150-151, 152-153.
38
   Once Defendant Asher was caught in misappropriating the $550,000, and admitted to knowingly violating the
SRO, the monies were returned to the receivership. App. at pp. 164, 300-320; See also Receiver's Emergency

RECEIVER'S EMERGENCY MOTION FOR "SHOW CAUSE" HEARING TO HOLD                                       PAGE 13
DEFENDANTS LUCAS ASHER AND SIMON BATASHVILI IN CIVIL CONTEMPT, AND
BRIEF IN SUPPORT
  Case 3:20-cv-02910-L Document 311 Filed 09/16/21                       Page 14 of 26 PageID 5082



         25.     On November 5, 2020, Defendant Asher testified at his deposition that to the best

of his knowledge he had turned over all assets subject to the SRO; that "I don't have a current

source of income as I am standing before you today"; and that Retirement Insider "was a failed

attempt to start a ne·wsletter. " 39

        26.      The truth is that Asher was actively using Retirement Insider/Portfolio Insider

assets that belonged to the Receivership Estate and continuing the business of Retirement

Insider/Portfolio Insider. 40

        27.      At his show cause hearing on December 4, 2020, Defendant Asher testified in

open court that "I don 't control or own any businesses after the statutmy restraining order, " and

that "I have not asked anyone to open any businesses for me after the date you mentioned. "41

Less than three weeks prior to this testimony, Defendant Asher executed a contract with Intrinio

in the name of Portfolio Insider - the same Portfolio Insider, formerly known as Retirement

Insider, that is part or the Receivership Estate and subject to the SRO and Consent Orders. 42

Asher was also listed as the Client/Distributor contact on Portfolio Insider's order with Nasdaq 43 .

        28.     At his deposition ordered by the Comi on January 29, 2021, Defendant Asher was

confronted about Portfolio Insider and blatantly lied under oath.

          "Q.   And what is this Portfolio Insider? Do you know what that --- do you know what

         Portfolio Insider is?

         A. From what I understand, it's a website, like Business Insider or Market Insider.

         Q. Okay. And who owns or operates Portfolio Insider?


Motion for "Show Cause" Hearing to Hold Defendant Asher in Civil Contempt [Dkt. 195] and Appendix in Support
[Dkt. 196].
39
   App. at pp. 172-176.
40
   App. at pp. 116-135, 238-253.
41
   App. at pp. 346-347.
42
   App. at pp. 250-251.
43
   App. at p. 129.

RECEIVER'S EMERGENCY MOTION FOR "SHOW CAUSE" HEARING TO HOLD                                      PAGE14
DEFENDANTS LUCAS ASHER AND SIMON BAT ASHVILI IN CIVIL CONTEMPT, AND
BRIEF IN SUPPORT
     Case 3:20-cv-02910-L Document 311 Filed 09/16/21                   Page 15 of 26 PageID 5083



           A. I don 't know.

           Q. How did you come to know that it's a financial website?

           A. From the name.

           Q. Just the name? Have you ever been to the website?

           A. Yeah, I've heard of it.

           Q. Okay. And who did you hear about it fi'om?

           A. Some developers.

           Q. Have you ever provided any consulting services or any work for Portfolio Insider?

          A. So not-I never received any payment for any services, but I did talk to them about

           some computer code. And I guess you could say, I volunteered technical advice on

          programming languages. .... .

           Q. And you said Simon has worked with Portfolio Insider?

          A. I don't -I don't -I don't recall if he's working for them. I don't think he is. "44

The truth is that in the days preceding his deposition, Asher was actively communicating with

Nasdaq as the decision maker for Portfolio Insider regarding obtaining data feed from Nasdaq for

Portfolio Insider, using Corporate@Portfolioinsider.com as his email address and with Extension

777 at the P01ifolio Insider office in Beverly Hills. 45

         29.      In addition, at his January 29, 2021, deposition Defendant Asher was asked if he

was in compliance with paragraph 38 of the Consent Order that restricts him from engaging in

any activity related to securities, commodities, or derivatives, and Defendant Asher testified
                                                           46
unequivocally "I am not engaged in these activities."           Nothing could be fmiher from the truth.

Defendant Asher was actively operating and marketing Po1ifolio Insider as a product for

44
   App. at pp. 354-356.
45
   App. at pp. 149-156.
46
   App. at pp. 350-353.

RECEIVER'S EMERGENCY MOTION FOR "SHOW CAUSE" HEARING TO HOLD                                  PAGE 15
DEFENDANTS LUCAS ASHER AND SIMON BAT ASHVILI IN CIVIL CONTEMPT, AND
BRIEF IN SUPPORT
     Case 3:20-cv-02910-L Document 311 Filed 09/16/21                  Page 16 of 26 PageID 5084



 investors to assist them in investing in securities and commodities, and 1s continuing to

 improperly engage in such activities today.

           30.      When the Receiver asked Mr. Asher during his deposition what attempts he had

made to gain employment, Mr. Asher testified he had not made any attempts because his life was

disrupted, and "I've been thinking a lot about what I wanted to do next with my life, and I don't

                                                        47
have clarity yet on the direction I want to go. "            Mr. Asher testified to this while actively

running and marketing P01ifolio Insider.

           31.      While Asher falsely testified he had limited knowledge of P01ifolio Insider; was

only volunteering to provide technical advice to programmers; and that he didn't think Batashvili

worked for Portfolio Insider, the truth is that Asher and Batashvili worked side by side in the

Portfolio Insider offices48 , hired employees49 , and essentially ran the operation 50 . Indeed, Asher

held himself out to Nasdaq and others as the CEO of Portfolio Insider, and executed contracts on

behalf of Portfolio Insider. 51

           32.      As a result of Defendants Asher and Batashvili hiding their operation of Portfolio

Insider from the Receiver, the Receiver devoted months investigating the role of Defendants

Asher and Batashvili in Portfolio Insider and gathering evidence to demonstrate their violation of

the Court's Orders. 52 Moreover, Defendants Asher and Batashvili not only hid their involvement

in P01ifolio Insider from the Receiver, but they also obstructed the Receiver's investigation by

lying to the Receiver regarding their activities.        Indeed, since the inception of this lawsuit

Defendants Asher and Batashvili have consistently lied to the Receiver:



47
   App.   at p. 352.
48
   App.   at pp. 110-112.
49 Id.
50 Id.
51
   App.   at pp. 129-130, 136-137, 147-156, 251.
52
   App.   at pp. 165-166.

RECEIVER'S EMERGENCY MOTION FOR "SHOW CAUSE" HEARING TO HOLD                                  PAGE 16
DEFENDANTS LUCAS ASHER AND SIMON BAT ASHVILI IN CIVIL CONTEMPT, AND
BRIEF IN SUPPORT
  Case 3:20-cv-02910-L Document 311 Filed 09/16/21                   Page 17 of 26 PageID 5085



        •    Asher lied about his attempt to sell his Ferrari in violation of the SRO;

        •    Asher lied about not knowing of the SRO at the time he transferred $550,000 out of

             an account in receivership,·

        •    Batashvili lied about jewelry he owned and purchased for his wife;

        •    Batashvili lied about the existence of the bank account ·where he hid $492,500 fi·om

             the Receiver,·

        •    Asher lied about not knowing his cell phone number,·

        •    Asher lied about not working with Batashvili on anything together since the

             receivership other than defense of their lawsuit,·

        •    Asher lied about not working with Carlos Cruz on anything together since the

             receivership,·

        •    Asher lied about having turned over all assets to the Receiver,·

      33.        Once the Receiver was able to uncover the lies of Asher and Batashvili, and

obtain evidence in support of this Motion, the Receiver was able to prepare this Motion.

 G.         DEMAND TO CURE THE DEMAND TO CURE THE CONTEMPT

       34.      On September 16, 2021, the Receiver's counsel attempted to confer by telephone

with Defendants' counsel to inform counsel of the Receiver's discovery regarding the

contemptuous acts. Unable to speak with Defendants' counsel, the Receiver's counsel attempted

to confer by electronic mail with Defendants' counsel. In such electronic mail, the Receiver

made demand upon Defendants Asher and Batashvili to immediately cease and desist operating

Portfolio Insider and turn over to the Receiver all assets and records of Portfolio Insider.




RECEIVER'S EMERGENCY MOTION FOR "SHOW CAUSE" HEARING TO HOLD                                   PAGE17
DEFENDANTS LUCAS ASHER AND SIMON BATASHVILI IN CIVIL CONTEMPT, AND
BRIEF IN SUPPORT
  Case 3:20-cv-02910-L Document 311 Filed 09/16/21                Page 18 of 26 PageID 5086



                                                III.

                                            ARGUMENT

        District courts possess inherent power to enforce their orders though contempt

proceedings. Cook v. Ochsner Found. Hosp., 559 F.2d 270, 272 (5th Cir. 1977); see also,

Citronelle-Mobile Gathering, Inc. v. Watkins, 943 F.2d 1297, 1302 (11 1h Cir. 1991). A party

commits contempt when, with knowledge of a comi's definite and specific order, he fails to

perform or refrain from performing what is required of him in the order. SEC v. First Finandal

Group of Texas, Inc., 659 F2d 660, 669 (5 1h Cir. 1981); In re Bradley, 588 F.3d 254, 264 (5th

Cir. 2009)("We have often stated that the elements of civil contempt are (1) that a court order

was in effect, and (2) that the order required certain conduct by the respondent, and (3) that the

respondent failed to comply with the comi's order")(internal quotation omitted).    Further, civil

contempt may serve two different purposes: "coercing compliance with an order or

compensating a party who has suffered unnecessary injuries or costs because of contemptuous

conduct." In re Bradley, 588 F.3d at 263.

      A.       The Court Orders were in effect at the time of the violations.

      The SRO was in effect on September 25, 2020, and the Consent Order was in effect on

October 14, 2020. The wrongful actions of Defendants Asher and Batashvili misappropriating

the P01ifolio Insider receivership asset and engaging in activity related to securities and

commodities prohibited by the Consent Decree began almost immediately after the receivership

was put in place and are continuing through the present.

       B.     The Defendants Had Knowledge of the Court Orders.

       Defendant Batashvili had been served with and was aware of the SRO on September 24,

2020. Defendant Asher finally admitted to the Court as part of his contempt hearing that he too



RECEIVER'S EMERGENCY MOTION FOR "SHOW CAUSE" HEARING TO HOLD                             PAGE 18
DEFENDANTS LUCAS ASHER AND SIMON BATASHVILI IN CIVIL CONTEMPT, AND
BRIEF IN SUPPORT
  Case 3:20-cv-02910-L Document 311 Filed 09/16/21                 Page 19 of 26 PageID 5087



was aware of the SRO on September 25, 2020, even though he thereafter intentionally transferred

$550,000 out of monies that belonged in receivership and hid them from the Receiver.

        Defendants Batashvili and Asher executed the Consent Order on October 14, 2020, and

have no basis to disclaim knowledge of the Consent Order. [Dkt. No. 165].

        C.     The Defendants Knowingly Violated the Court Orders

        The domain name for Portfolio Insider, the Portfolio Insider product itself, and the

marketing plan and other general intangibles for P01ifolio Insider were acquired or created with

investor funds prior to the receivership and are included within the "Receivership Estate" under

the definitions of the Court Orders.

       The SRO defines the "Receivership Estate" as including "all records, and all funds,

prope1iies, premises, accounts, income, now or hereafter due or owing to the Receivership

Defendants, and other assets directly or indirectly owned, beneficially or otherwise, by the

Receivership Defendants". SRO at if30.

       The SRO defines "assets" as encompassing "any legal or equitable interest in, right to, or

claim to, any real or personal property, whether individually or jointly, directly or indirectly

controlled, and wherever located, including but not limited to ... accounts (including, but not

limited to, bank accounts and accounts at other financial institutions) .... and all funds, wherever

located, whether in the United States or outside the United States." SRO at if 15.

       Indeed, it is well recognized that intellectual prope1iy, business concepts, and marketing

plans are "general intangibles" that fall within the definition of assets and included in the

receivership. See Matter of Nix, 864 F.2d 1209 (5th Cir. 1989)(finding that "general intangibles"

includes goodwill and intellectual property); In re Hartman, 102 B.R. 90 (Bankr. N.D. Tex.

1989)(holding that one-half paiinership interest is a "general intangible"); FTC v. J K.



RECEIVER'S EMERGENCY MOTION FOR "SHOW CAUSE" HEARING TO HOLD                               PAGE 19
DEFENDANTS LUCAS ASHER AND SIMON BAT ASHVILI IN CIVIL CONTEMPT, AND
BRIEF IN SUPPORT
     Case 3:20-cv-02910-L Document 311 Filed 09/16/21               Page 20 of 26 PageID 5088



 Publications, Inc., No. CV 99-00044 ABC AJW, 2009 WL 997421 (C.D. Cal. Apr. 13,

 2009)(holding that intestate interest was included as "general intangible" placed in receivership).

 In addition, this Court previously found that Retirement Insider is a Receivership Entity subject

 to the SRO and Consent Orders. Portfolio Insider is Retirement Insider - they are one and the

 same, a common enterprise, and Pmifolio Insider is subject to the SRO and Consent Orders, and

 pmi of the Receivership Estate. Indeed, because they operated out of the same office, used

 commingled funds, had common control, and used the same employees, Portfolio Insider,

 Retirement Insider and Defendants Chase Metals, LLC and Barrick Capital, Inc., as well as

 Relief Defendant Tower Equity, LLC, are common enterprises 53 .

            In determining whether several business entities are operating as a common enterprise,

courts look to whether the companies "(1) maintain officers and employees in common, (2)

operate under common control, (3) share offices, (4) commingle funds, and (5) share advertising

and marketing," FTC v. E.MA. Nationwide, Inc., 767 F.3d 611, 637 (6th Cir.2014), as well as

whether "corporate formalities are observed," and whether the companies conduct business at

arm's length, Sunshine Art Studios, Inc. v. FTC, 481 F.2d 1171, 1175 (1st Cir.1973); see

also CFTC v. Wall Street Underground, Inc:, 281 F.Supp.2d 1260, 1271 (D.Kan.2003) (finding

existence of a "common enterprise" for the purposes of the CEA where defendant companies

were under common control, did not operate at arm's length, shared a mailing address,

commingled funds and one of the defendants advertised exclusively through the other); FTC v.

Neovi, Inc., 598 F. Supp. 2d 1104, 1116 (S.D. Cal. 2008) ("When determining whether a

common enterprise exists, comis look at a variety of factors, including: common control, sharing

of office space and officers, whether business is transacted through a 'maze of interrelated

companies,' the commingling of corporate funds, unified advertising, and any other evidence

53
     App. at p. 160.

RECEIVER'S EMERGENCY MOTION FOR "SHOW CAUSE" HEARING TO HOLD                               PAGE 20
DEFENDANTS LUCAS ASHER AND SIMON BAT ASHVILI IN CIVIL CONTEMPT, AND
BRIEF IN SUPPORT
  Case 3:20-cv-02910-L Document 311 Filed 09/16/21               Page 21 of 26 PageID 5089



revealing that no real distinction existed between the corporate defendants."); See also CFTC v.

Trade Exch. Network Ltd., 117 F. Supp. 3d 29, 38-39 (D.D.C. 2015) and Zale Corp. v. FTC, 473

F.2d 1317, 1321 (5 1h Cir. 1973).

       By failing to turn over the Portfolio Insider assets to the Receiver and misappropriating

the assets that were included within the "Receivership Estate", Defendants Asher and Batashvili

violated numerous provisions of the SRO, as follows:

       1.      The SRO       expressly restrained Defendants     Asher and Batashvili from

               "withdrawing, transferring, removing, dissipating, or otherwise disposing of

               assets". SRO, at     ~   19.

       2.      The SRO expressly required Defendants Asher and Batashvili to "transfer

               possession of all funds, assets or other property subject to this Order to the

               Temporary Receiver ... " SRO, at ~20.

       3.      The SRO expressly required Defendants Asher and Batashvili, within five

               business days following service of the SRO, to "[p]rovide the Temporary Receiver

              access to all records of the Receivership Estate and all assets of the Receivership

              Estate held by any financial or brokerage institution, business entity, or other

              person that receives actual notice of this Order by personal service or otherwise,

              located within or outside the territorial United States by signing any necessary

              consent forms." SRO at ~32b.

      4.      The SRO expressly required Defendants Asher and Batashvili to "immediately or

              within such time as permitted by the Temporary Receiver in writing, deliver over

              to the Temporary Receiver:      a. Possession and custody of all assets of the




RECEIVER'S EMERGENCY MOTION FOR "SHOW CAUSE" HEARING TO HOLD                            PAGE 21
DEFENDANTS LUCAS ASHER AND SIMON BAT ASHVILI IN CIVIL CONTEMPT, AND
BRIEF IN SUPPORT
  Case 3:20-cv-02910-L Document 311 Filed 09/16/21                 Page 22 of 26 PageID 5090



               Receivership Estate; owned beneficially or otherwise, wherever situated ... " SRO

               at ~33.

        5.     The SRO expressly restrained Defendants Asher and Batashvili from "[d]oing any

               act or thing to interfere with the Temporary Receiver taking control, possession,

               or management of the property subject to the receivership .... "

        In addition to the numerous violations of the SRO, Defendants Asher and Batashvili

violated the Consent Order, as follows:

        1.     The Consent Order expressly restrained Defendants Asher and Batashvili from

               "indirectly withdrawing, transferring, removing, dissipating, or otherwise

               disposing of any of their funds, assets, or other prope1iy, wherever located .... "

               Consent Order,   ~23.


       2.      The Consent Order expressly required Defendants Asher and Batashvili to

               "transfer possession of all funds, assets or other prope1iy subject to this Order to

               the Receiver in accordance with SRO and this Order." Consent Order, ~24.

       3.      The Consent Order expressly required Defendants Asher and Batashvili to

               "deliver over to the Receiver .... [p]ossession and custody of all funds, assets,

               prope1iy, and all other assets, owned beneficially or otherwise, wherever situated,

               of the Receivership Defendants." Consent Order, ~32.

       4.      The Consent Order expressly prohibited Defendants Asher and Batashvili from

               engaging "in any activity related to securities, commodities, or derivatives .... "

               Consent Order, ~38.

       Defendants' numerous violations of the SRO and Consent Order simply demonstrate that

Defendants Asher and Batashvili have no respect for this Co mi or its authority.



RECEIVER'S EMERGENCY MOTION FOR "SHOW CAUSE" HEARING TO HOLD                              PAGE 22
DEFENDANTS LUCAS ASHER AND SIMON BAT ASHVILI IN CIVIL CONTEMPT, AND
BRIEF IN SUPPORT
     Case 3:20-cv-02910-L Document 311 Filed 09/16/21                      Page 23 of 26 PageID 5091



                                                      IV.

                                         RELIEF REQUESTED

         Defendants Asher and Batashvili continue to thumb their nose at this Comi and its orders.

They are engaging in a consistent pattern of brazenly refusing to comply with the Comi's SRO

and Consent Order.

         Moreover, in instances where a party fails and refuses to comply with a valid, lawful,

clear order, and yet possesses the ability to comply, the Comi may impose a coercive sanction

such as incarceration to obtain the parties' compliance. Int 'l Union, United Mine Workers ofAm.

v. Bagwell, 512 U.S. 821, 828, 114 S.Ct. 2552, 129 L.Ed.2d 642 (1994); Balla v. Idaho State Bd.

of Corrections, 869 F.2d 461, 466 (9th Cir. 1989)("As we have previously stated, civil contempt

is appropriate when a paiiy fails to comply with a specific and definite court order," citing

Giffordv. Heckler, 741F.2d263, 265 (9th Cir. 1984)).

         Because the assets of Defendants Asher and Batashvili are in receivership, a financial

sanction will have no coercive effect and the Defendants will likely continue their disregard of

the Court's Orders with nothing to lose. Indeed, they previously transferred collectively nearly

$1 million in the days following issuance of the SRO that was required to be turned over to the

Receiver, and hid such monies from the Receiver.               They still do not understand the severe

consequences of violating this Court's Orders. Accordingly, Defendants Asher and Batashvili

should be incarcerated 54 at the nearest federal detention center until such time as they comply

with the SRO and Consent Orders.




54
   Indeed, judges in the Northern District of Texas have often incarcerated persons who refuse to comply with a
receivership order. See SEC v. Resource Development Int'!; No. 3 :02-CV-0605-R, 2004 WL 2599886, at *2 (N.D.
Tex. 2004); and Harris v. Joslin, No. 3:02-CV-192-B, 2006 WL 3770506, at*! (N.D. Tex. 2006).


RECEIVER'S EMERGENCY MOTION FOR "SHOW CAUSE" HEARING TO HOLD                                         PAGE 23
DEFENDANTS LUCAS ASHER AND SIMON BAT ASHVILI IN CIVIL CONTEMPT, AND
BRIEF IN SUPPORT
     Case 3:20-cv-02910-L Document 311 Filed 09/16/21                            Page 24 of 26 PageID 5092



          In order to purge themselves of contempt and comply with the SRO and Consent Orders,

 Defendants Asher and Batashvili should be ordered to immediately cease and desist from

 engaging in any activity related to P01ifolio Insider, and within three business days following

 entry of the Order:

          1.       Turn over to the Receiver the Portfolio Insider assets, as "assets" are defined in

the Comi Orders, including, but not limited to the P01ifolio Insider domain name, website,

intellectual property, bank accounts, customer lists, personal property, cash, checks, notes,

accounts, credits, receivables, contracts, goods, general intangibles, inventory, and all funds

wherever located. 55 To assist the Receiver in gathering such assets from third parties such as

financial institutions, the business of Portfolio Insider should be expressly named as part of the

Receivership Estate.

         2.       Turn over to the Receiver all "records", as defined in the Comi Orders, regarding

the operations of Portfolio Insider from the inception of the receivership through the present; and

         3.       Provide the Receiver with an accounting of all monies received by Portfolio

Insider from the inception of the receivership through the present, including, but not limited to,

identifying the disbursement of all funds received by P01ifolio Insider, and all bank accounts that

received monies of P01ifolio Insider.

         If Defendants Asher and Batashvili fail to timely comply with the Order of the Comi they

should be ordered to personally appear before the Court so that they may be taken into custody

and remanded to the federal detention center closest to the Court.

         In addition, due to the established record of Defendants Asher and Batashvili

disregarding the Orders of this Court, and considering that the assets at issue in this motion are


55
   Indeed, the Court Orders extend to assets that existed as of the date of the receivership, as well as assets acquired
after the receivership was put in place. SRO, iJ2 l; Consent Order, iJ2 5.

RECEIVER'S EMERGENCY MOTION FOR "SHOW CAUSE" HEARING TO HOLD                                                 PAGE 24
DEFENDANTS LUCAS ASHER AND SIMON BAT ASHVILI IN CIVIL CONTEMPT, AND
BRIEF IN SUPPORT
  Case 3:20-cv-02910-L Document 311 Filed 09/16/21                  Page 25 of 26 PageID 5093



already subject to the restraining orders contained in the SRO and the Consent Order, the

Receiver requests this Court to immediately order that Defendants Asher and Batashvili

preserve, and not destroy, all assets and records regarding or relating to Pmifolio Insider until the

hearing at which the Court may consider this Motion.

                                                   v.
                                         CONCLUSION

       This receivership was established so the Receiver could gather assets for distribution to

the elderly investors who are victims of the Defendants.            The contemptuous actions of

Defendants Asher and Batashvili are causing significant damages to the Receivership Estate and

ultimately the elderly investor victims.       The Defendants' continued blatant disregard of this

Cami's SRO and Consent Order must stop. In order to maintain the integrity of its own Orders,

and to ensure that this Court's Orders are not casually disregarded, this Court should order

Defendants Asher and Batashvili to appear in person before the Court and show cause as to why

they should not be held in civil contempt for violating the Orders. Moreover, the Receiver

requests the Court at such hearing to find Defendants Asher and Batashvili in civil contempt and

order that they be incarcerated at the nearest federal detention facility until such time as they

fully comply with the Cami's Orders.

       WHEREFORE, PREMISES CONSIDERED, the Receiver respectfully requests that the

Court enter an order scheduling an emergency hearing at which Defendants Lucas Asher and

Simon Batashvili are ordered to appear and show just cause why they should not be held in

contempt of court for their violation of the Orders of this Court; that upon such hearing the
                                           \

Cami order that Defendants Asher and Batashvili be incarcerated until such time as they comply




RECEIVER'S EMERGENCY MOTION FOR "SHOW CAUSE" HEARING TO HOLD                               PAGE 25
DEFENDANTS LUCAS ASHER AND SIMON BATASHVILI IN CIVIL CONTEMPT, AND
BRIEF IN SUPPORT
  Case 3:20-cv-02910-L Document 311 Filed 09/16/21                Page 26 of 26 PageID 5094



with the Comi's Orders, and grant such other and fmiher relief, to which the Receiver may be

justly entitled.

                                             Respectfully submitted,
                                             SCHEEF & STONE, L.L.P.

                                             By:     Isl Peter Lewis
                                                     Peter Lewis
                                                     Texas State BarNo.12302100
                                                     Peter.lewis@solidcounsel.com

                                             500 N. Akard Street, Suite 2700
                                             Dallas, Texas 75201
                                             (214) 706-4200 -Telephone
                                             (214) 706-4242 -Telecopier

                                             ATTORNEY FOR RECEIVER
                                             KELLY M. CRAWFORD



                             CERTIFICATE OF CONFERENCE

       The undersigned hereby certifies that on September 16, 2021, the undersigned attempted
to confer by electronic mail and telephone with Arnold Spencer, attorney for Defendants Lucas
Asher and Simon Batashvili regarding this Motion and Mr. Spencer has not responded to date.
Although Mr. Besen has made only a limited appearance for the Defendants, the undersigned
also called Mr. Besen, and copied him on the electronic mail message to Mr. Spencer. Mr.
Besen indicated he was unable to take a position.

                                                    Isl Peter Lewis
                                                    PETER LEWIS

                                CERTIFICATE OF SERVICE
        The undersigned hereby certifies that on September 16, 2021, I electronically filed the
foregoing document with the clerk of the U.S. District Court, Eastern District of Texas, using the
electronic case filing system of the comi. The electronic case filing system sent a "Notice of
Electronic Filing" to the attorneys of record.

                                                    Isl Peter Lewis
                                                    PETER LEWIS



RECEIVER'S EMERGENCY MOTION FOR "SHOW CAUSE" HEARING TO HOLD                             PAGE 26
DEFENDANTS LUCAS ASHER AND SIMON BAT ASHVILI IN CIVIL CONTEMPT, AND
BRIEF IN SUPPORT
